I concur in the judgment of reversal, and in the opinion, except as to that part relating to the contributory negligence of the husband, H. J. Newsham, who was not driving the automobile. I am doubtful that the evidence shows contributory negligence on his part.
                          ON REHEARING.                            En Banc.                   Opinion filed June 4, 1931.
1.  Contributory negligence which would bar recovery is a question of fact about which reasonable men might differ under the evidence produced and, therefore, the determination of that matter is a proper one for the jury.
2.  Affirmed on condition of remittitur.
Affirmed.
Knight, Thompson  Turner, for Plaintiff in Error; *Page 1074
Farmer  Grantham and Huffaker  Edwards, for Defendants in Error.